NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GULINDER SINGH,                                 No.    18-72753

                Petitioner,                     Agency No. A205-586-641

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 10, 2021**
                              Seattle, Washington

Before: GOULD, TALLMAN, and BUMATAY, Circuit Judges.
Dissent by Judge GOULD

      Gulinder Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order affirming the denial of his applications for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for

review. 1

      1.     Substantial evidence supports the Board’s denial of asylum and

withholding of removal based on the Immigration Judge (IJ)’s adverse credibility

finding and adverse demeanor finding because it was based on internal

inconsistencies in the petitioner’s testimony, lack of detail in his testimony, and non-

responsiveness in his demeanor.2 See Shrestha v. Holder, 590 F.3d 1034, 1044 (9th

Cir. 2010); see also Alam v. Garland, 11 F.4th 1133, 1137 (9th Cir. 2021) (en banc)

(“[O]ur review will always require assessing the totality of the circumstances.”);

Lalayan v. Garland, 4 F.4th 822, 839 (9th Cir. 2021) (discussing the “special

deference” given to non-verbal demeanor findings). The Board correctly concluded

that these grounds were not clearly erroneous.

      2.     Substantial evidence also supports the Board’s determination that

Singh’s corroborating evidence was insufficient to rehabilitate the adverse



1
  We deny the government’s motion for administrative closure, Dkt. 36, without
prejudice to the parties’ ability to seek appropriate relief before the agency.
Consequently, we direct the Clerk to stay issuance of the mandate for 30 days in
order to allow time for the parties to accomplish administrative reopening.
2
  We consider only the grounds relied upon by the Board, Singh v. Holder, 649 F.3d
1161, 1164 n.6 (9th Cir. 2011), “review[ing] the IJ’s decision to the extent
incorporated,” Medina-Lara v. Holder, 771 F.3d 1106, 1111 (9th Cir. 2014). Factual
findings, including credibility determinations, are reviewed for substantial evidence.
See Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th Cir. 2007).

                                           2
credibility finding. See Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017)

(finding, in the absence of credible testimony, “the remaining evidence in the record

is insufficient to carry [the petitioner’s] burden of establishing eligibility for relief”).

       3.     Because Singh could not establish his eligibility for asylum, his

withholding of removal claim was properly denied on the same bases. See Huang

v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014). Nor did Singh carry his burden of

establishing his entitlement to relief under the CAT. The evidence in the record in

no way compels the conclusion that it is more likely than not that Singh would suffer

harm rising to the level of torture “by government officials or private actors with

government acquiescence” if returned to India. Arrey v. Barr, 916 F.3d 1149, 1160

(9th Cir. 2019); see also Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




                                             3
                                                                   FILED
                                                                   NOV 15 2021
                                                                MOLLY C. DWYER, CLERK
GOULD, Circuit Judge, dissenting:                                U.S. COURT OF APPEALS



     I respectfully dissent and would grant the motion for administrative closure.




                                        4